
	
		 II
		Calendar No. 87
		110th CONGRESS
		1st Session
		S. 261
		IN THE SENATE OF THE UNITED STATES
		
			January 11, 2007
			Ms. Cantwell (for
			 herself, Mr. Ensign,
			 Mr. Specter, Mr. Durbin, Mr.
			 Allard, Mr. Vitter,
			 Mr. Levin, Ms.
			 Collins, Mr. Kyl,
			 Mrs. Feinstein, Mr. Obama, Mr.
			 Reed, Mr. Wyden,
			 Mr. Feingold, Ms. Mikulski, Mr.
			 Conrad, Mrs. Boxer,
			 Mr. Lugar, Mrs.
			 Dole, Mr. Hagel,
			 Mr. Brown, Mr.
			 Coleman, Mr. Kohl,
			 Mr. Bayh, Mr.
			 Kennedy, Mr. Nelson of
			 Florida, Mr. Harkin,
			 Mr. Biden, Mr.
			 Menendez, Mrs. Murray,
			 Mr. Kerry, Ms.
			 Stabenow, Mr. Lieberman,
			 Ms. Snowe, Mr.
			 Lautenberg, and Mr. Warner)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			March 26, 2007
			Reported by Mr. Leahy,
			 with an amendment
			Omit the part struck through
		
		A BILL
		To amend title 18, United States Code, to strengthen
		  prohibitions against animal fighting, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Animal Fighting Prohibition
			 Enforcement Act of 2007.
		2.Enforcement of
			 animal fighting prohibitions
			(a)In
			 GeneralChapter 3 of title 18, United States Code, is amended by
			 adding at the end the following:
				
					49.Animal fighting
				prohibition
						(a)Sponsoring or
				Exhibiting an Animal in an Animal Fighting Venture
							(1)In
				generalExcept as provided in paragraph (2), it shall be unlawful
				for any person to knowingly sponsor or exhibit an animal in an animal fighting
				venture, if any animal in the venture was moved in interstate or foreign
				commerce.
							(2)Special rule
				for certain statesWith respect to fighting ventures involving
				live birds in a State where it would not be in violation of the law, it shall
				be unlawful under this subsection for a person to sponsor or exhibit a bird in
				the fighting venture only if the person knew that any bird in the fighting
				venture was knowingly bought, sold, delivered, transported, or received in
				interstate or foreign commerce for the purpose of participation in the fighting
				venture.
							(b)Buying,
				Selling, Delivering, or Transporting Animals for Participation in Animal
				Fighting VentureIt shall be unlawful for any person to knowingly
				sell, buy, transport, or deliver, or receive for purposes of transportation, in
				interstate or foreign commerce, any dog or other animal for purposes of having
				the dog or other animal participate in an animal fighting venture.
						(c)Use of Postal
				Service or Other Interstate Instrumentality for Promoting Animal Fighting
				VentureIt shall be unlawful for any person to knowingly use the
				mail service of the United States Postal Service or any instrumentality of
				interstate commerce for commercial speech promoting an animal fighting venture
				except as performed outside the limits of the States of the United
				States.
						(d)Violation of
				State LawNotwithstanding subsection (c), the activities
				prohibited by such subsection shall be unlawful with respect to fighting
				ventures involving live birds only if the fight is to take place in a State
				where it would be in violation of the laws thereof.
						(e)Sharp
				InstrumentsIt shall be unlawful for any person to knowingly
				sell, buy, transport, or deliver in interstate or foreign commerce a knife, a
				gaff, or any other sharp instrument attached, or designed or intended to be
				attached, to the leg of a bird for use in an animal fighting venture.
						(f)PenaltiesAny
				person who violates subsection (a), (b), (c), or (e) shall be fined under this
				title or imprisoned for not more than 3 years, or both, for each such
				violation.
						(g)DefinitionsFor
				purposes of this section—
							(1)the term
				animal fighting venture means any event which involves a fight
				between at least two animals and is conducted for purposes of sport, wagering,
				or entertainment except that the term animal fighting venture
				shall not be deemed to include any activity the primary purpose of which
				involves the use of one or more animals in hunting another
				animal or animals, such
				as waterfowl, bird, raccoon, or fox hunting;
							(2)the term
				instrumentality of interstate commerce means any written, wire,
				radio, television or other form of communication in, or using a facility of,
				interstate commerce;
							(3)the term
				State means any State of the United States, the District of
				Columbia, the Commonwealth of Puerto Rico, and any territory or possession of
				the United States; and
							(4)the term
				animal means any live bird, or any live dog or other mammal,
				except man.
							(h)Conflict With
				State LawThe provisions of this section do not supersede or
				otherwise invalidate any such State, local, or municipal legislation or
				ordinance relating to animal fighting ventures except in case of a direct and
				irreconcilable conflict between any requirements thereunder and this section or
				any rule, regulation, or standard
				hereunder.
						.
			(b)Clerical
			 AmendmentThe table of contents for chapter 3 of title 18, is
			 amended by inserting after the item relating to section 48 the
			 following:
				
					
						49. Animal fighting
				prohibition.
					
					.
			(c)Repeal of
			 Criminal Penalty in the Animal Welfare ActSection 26 of the
			 Animal Welfare Act (7 U.S.C. 2156) is amended by striking subsection
			 (e).
			
	
		March 26, 2007
		Reported with an amendment
	
